DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 6, 9, 10, 11, 13-18, 23 and 27 are rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740).  The examiner is using Bartoli (US 2015/0108011) as an English language equivalent for Bartoli (WO 2013/124811).
With respect to the limitations of claim 2, Perentes teaches a method of producing a melted food or beverage liquid product from a receptacle having an interior (Figs 1-4, capsule 60, 0061) containing contents, comprising the steps of: receiving the receptacle (60) in a chamber (drum 4, 0061) of a dispenser (beverage production device 1, 0060), the dispenser including a non-diluting heat source (Fig 4, additional heating element 69, 0089), a liquid heater (heating element 65, 0081), and a second flow path that includes the liquid heater (path connecting reservoir 7, fluid circuit 8, pump 9, heating element 65, 0062, 0082); supplying an amount of heat to the receptacle contents using the non-diluting heat source (69), supplying the amount of heat (69) to the receptacle contents causes at least a first portion of the contents to melt and thereby yields a first portion of the melted food or beverage liquid product; supplying an amount of liquid to the interior of the receptacle (injector means 11, 0081), the amount of liquid including at least one of a first volume of liquid supplied via the first flow path, a second volume of liquid supplied via the second flow path (path connecting reservoir 7, fluid circuit 8, pump 9, heating element 65, 0062, 0082), or a mixture thereof, and supplying the amount of liquid to the interior of the receptacle yields a remaining portion of the melted food or beverage liquid product; perforating the receptacle (piecing members 21, 0069); and dispensing the melted food or beverage liquid product from the receptacle (0069, forming the several outlets).  
Perentes discloses the claimed invention except for the receptacle containing frozen liquid contents; and a first flow path that bypasses the liquid heater.
However, Bartoli discloses the receptacle contains frozen liquid (0009, frozen or dehydrated product) is known in the art.  Bartoli teaches the receptacle contains frozen liquid has the advantage of providing a known conventional ingredient within the receptacle for interacting with a fluid from a dispensing machine for preparing a beverage or food product (0009).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the receptacle containing contents of Perentes with the receptacle contains frozen liquid of Bartoli for the purpose of providing a known conventional ingredient within the receptacle for interacting with a fluid from a dispensing machine for preparing a beverage or food product.
Additionally, providing a first flow path that bypasses the liquid heater is known in the art.  Aker, for example, discloses providing a liquid heater (Fig 1, heating unit 2a, 0030) and supplying a liquid via a flow path that bypasses (Fig 1, control valve 4a, 0020, 0030) the liquid heater has the advantage of providing a known heating and water supplying means having two water flow paths for allowing a user to choose a hot or cold beverage of food product (0019, 0020).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to combine the method of producing a liquid product from a receptacle containing frozen contents of Perentes in view of Bartoli with the providing a first flow path that bypasses the liquid heater of Aker for the purpose of providing a known heating and water supplying means having two water flow paths for allowing a user to choose a hot or cold beverage of food product, thereby improving the overall versatility of the method.  
With respect to the limitations of claim 3, Aker discloses supplying the amount of liquid to the interior of the receptacle comprises: withdrawing (Fig 6, pumping unit 3a, 0030) the amount of liquid from a reservoir (Fig 6, reservoir 1, 0030) of the dispenser; passing the withdrawn amount of liquid to a diverter valve (Fig 6, 2 way valve 4b, 0030); and configuring the diverter valve to pass a first portion of the withdrawn amount of liquid corresponding to the first volume of liquid through the first flow path (path including controllable restriction 5a, 0030) and a second portion of the withdrawn amount of liquid corresponding to the second volume of liquid through the second flow path (path including heating unit 2a, 0030).
With respect to the limitations of claim 6, Perentes discloses supplying the amount of liquid to the interior of the receptacle comprises: perforating the receptacle using one or more of a first perforator of the dispenser or a second perforator (injector means 11) of the dispenser to create one or more fluid inlets into the receptacle, the second perforator being in fluid communication with the second flow path (path connecting reservoir 7, fluid circuit 8, pump 9, heating element 65, 0062, 0082); and supplying the amount of liquid (11) to the interior of the receptacle via the one or more fluid inlets.  Perentes in view of Bartoli and Aker discloses the claimed invention except for the first perforator being in fluid communication with the first flow path.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to duplicate the first perforator in combination with the first flow path of Trombetta in view of Bartoli and Aker, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 9, 10, 11, 13, 16, 17, 18 and 23, Perentes in view of Bartoli and Aker discloses supplying the amount of heat to the frozen liquid contents (as disclosed by Bartoli) comprises providing an amount of heated fluid (Perentes, Fig 4, heating element 65, 0081, heating element 65 preferably supplies heated liquid to the injector means 11) proximate to an exterior surface of the receptacle; further comprising collecting the amount of heated fluid or an amount of condensate from the amount of heated fluid in a collection reservoir (heating element 65) of the dispenser; further comprising agitating the receptacle (0010, 0018, rotating drum) in response to one or more of supplying the amount of heat to the frozen liquid contents using the non-diluting heat source or supplying the amount of liquid to the interior of the receptacle (0019, allow the intrusion of a liquid injection lance); perforating the receptacle comprises selectively timing the perforating the receptacle based on the identified characteristic (0019, 0062); perforating the receptacle comprises perforating the receptacle after completely melting the frozen liquid contents (0019); further comprising: after dispensing the melted food or beverage liquid product from the receptacle, supplying an additional amount of liquid to the interior of the receptacle (additional brewing cycles after first brewing cycle); and collecting at least a portion of the additional amount of liquid supplied to the interior of the receptacle in a collection reservoir (Fig 4, collecting part 24, 0070); further comprising: after dispensing the melted food or beverage liquid product from the receptacle, supplying an amount of fluid to the chamber of the dispenser (additional brewing cycles after first brewing cycle); and collecting at least a portion of the amount of fluid or an amount of condensate from the amount of fluid supplied to the chamber in a collection reservoir (collecting part 24); the selectively timing the perforating the receptacle based on the identified characteristic comprises setting a length of time (brew cycle time) between the supplying the amount of liquid to the interior of the receptacle and the perforating the receptacle.
With respect to the limitations of claims 14, 15 and 27, Aker discloses one or more of the supplying the amount of heat to the frozen liquid contents, the supplying the amount of liquid to the interior of the receptacle, or the perforating the receptacle are controlled to provide the melted food or beverage product at a temperature colder than ambient temperature (0004, 0006, 0016); one or more of the supplying the amount of heat to the frozen liquid contents, the supplying the amount of liquid to the interior of the receptacle, or the perforating the receptacle are controlled to provide the melted food or beverage product at a temperature colder than ambient temperature (0004, 0006, 0016); the user selects dispensing a hot or cold beverage by pushing a button on the machine to determine which flow path is used (0019).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Starr (US 2013/0239817).
With respect to the limitations of claims 4 and 8, Perentes in view of Bartoli and Aker discloses the claimed invention except for the first flow path and the second flow path each extend between a reservoir of the dispenser and a transfer point of the dispenser, and supplying the amount of liquid to the interior of the receptacle comprises: withdrawing the amount of liquid from the reservoir; passing a first portion of the withdrawn amount of liquid corresponding to the first volume of liquid through the first flow path and a second portion of the withdrawn amount of liquid corresponding to the second volume of liquid through the second flow path; combining the first volume of liquid and the second volume of liquid at the transfer point and delivering the amount of liquid from the transfer point to the interior of the receptacle; the first flow path extends between a first reservoir of the dispenser and a transfer point of the dispenser and the second flow path extends between a second reservoir of the dispenser and the transfer point, and wherein supplying the amount of liquid to the interior of the receptacle comprises: withdrawing the first volume of liquid from the first reservoir via the first flow path and the second volume of liquid from the second reservoir via the second flow path; combining the first volume of liquid and the second volume of liquid at the transfer point; and delivering the amount of liquid from the transfer point to the interior of the receptacle.
However, Starr discloses the first flow path (path including reservoir 226, 0070) and the second flow path (path including HWG 232, 0070) each extend between a reservoir (Fig 3, reservoir 260, 0069) of the dispenser and a transfer point (Fig 3, discharge check valve 266, 0073) of the dispenser, and supplying the amount of liquid to the interior of the receptacle comprises: withdrawing the amount of liquid from the reservoir (260); passing a first portion of the withdrawn amount of liquid corresponding to the first volume of liquid through the first flow path (path including reservoir 226) and a second portion of the withdrawn amount of liquid corresponding to the second volume of liquid through the second flow path (path including HWG 232); combining the first volume of liquid and the second volume of liquid at the transfer point (266) and delivering the amount of liquid from the transfer point to the interior of the receptacle; the first flow path (path including reservoir 226, 0070) extends between a first reservoir (reservoir 260) of the dispenser and a transfer point (check valve 266) of the dispenser and the second flow path (path including HWG 232, 0070) extends between a second reservoir (reservoir 226) of the dispenser and the transfer point (266), and supplying the amount of liquid to the interior of the receptacle comprises: withdrawing the first volume of liquid from the first reservoir via the first flow path (path including reservoir 226) and the second volume of liquid from the second reservoir via the second flow path (path including HWG 232, 0070); combining the first volume of liquid and the second volume of liquid at the transfer point (266); and delivering the amount of liquid from the transfer point to the interior of the receptacle is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the method of Perentes in view of Bartoli and Aker with the first flow path and the second flow path each extend between a reservoir of the dispenser and a transfer point of the dispenser, and supplying the amount of liquid to the interior of the receptacle comprises: withdrawing the amount of liquid from the reservoir; passing a first portion of the withdrawn amount of liquid corresponding to the first volume of liquid through the first flow path and a second portion of the withdrawn amount of liquid corresponding to the second volume of liquid through the second flow path; combining the first volume of liquid and the second volume of liquid at the transfer point and delivering the amount of liquid from the transfer point to the interior of the receptacle; the first flow path extends between a first reservoir of the dispenser and a transfer point of the dispenser and the second flow path extends between a second reservoir of the dispenser and the transfer point, and wherein supplying the amount of liquid to the interior of the receptacle comprises: withdrawing the first volume of liquid from the first reservoir via the first flow path and the second volume of liquid from the second reservoir via the second flow path; combining the first volume of liquid and the second volume of liquid at the transfer point; and delivering the amount of liquid from the transfer point to the interior of the receptacle of Starr for the purpose of providing a known multiple reservoir configuration for deliver water to a container at varying temperatures.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claims 2 and 4, further in view of Deuber (US 2010/0282088).
With respect to the limitations of claim 5, Perentes in view of Bartoli and Aker discloses providing a first and second flow path.  Perentes in view of Bartoli and Aker discloses the claimed invention except for further comprising providing insulation along one or more of a portion of the first flow path or a portion of the second flow path configured to reduce heat transfer between the first flow path and the second flow path. 
However, Deuber discloses further comprising providing insulation (Fig 1, insulation 20 surrounding heater 4, 0041) along one or more of a portion of the first flow path is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the method of producing a liquid product from a receptacle containing frozen contents of Perentes in view of Bartoli and Aker with the further comprising providing insulation along one or more of a portion of the flow path of Deuber for the purpose of providing a conventional insulation material for improving the heat insulating properties of the flow path. 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Chatterjee (US 2011/0041701).
With respect to the limitations of claim 7, Perentes in view of Bartoli and Aker discloses the claimed invention except for at least a portion of the first flow path comprises stainless steel.  However, Chatterjee discloses at least a portion of the first flow path comprises stainless steel has the advantage of using a conventional metal material that has high temperature resistance and is a non-corrosive food grade material (0096).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the first flow path of Perentes in view of Bartoli and Aker silent to the material type with the flow path comprises stainless steel of Chatterjee for the purpose of forming the second flow path from a conventional metal material that has high temperature resistance and is a non-corrosive food grade material.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Camera (US 2012/0070542).
With respect to the limitations of claim 12, Perentes discloses further comprising agitating (0010, 0018, rotating drum) the receptacle received in the chamber of the dispenser.  Perentes in view of Bartoli and Aker discloses the claimed invention except for selectively agitating the receptacle based on the identified characteristic.  However, Camera discloses selectively agitating the receptacle based on the identified characteristic (0065, insert 850 may be configured to spin or otherwise agitate or move upon introduction of a liquid) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the  beverage production method of Perentes in view of Bartoli and Aker agitating the receptacle with the agitating the receptacle received in the chamber of the dispenser comprises selectively agitating the receptacle based on the identified characteristic of Camera for the purpose of facilitating thorough mixing within the receptacle (0065).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Burton-Wilcock (US 2011/0070348).
With respect to the limitations of claim 19, Perentes in view of Bartoli and Aker discloses the claimed invention except for the identified characteristic is a target temperature of the melted food or beverage liquid product.  However, Burton-Wilcock discloses the identified characteristic is a target temperature of the melted food or beverage liquid product (0111, 0130) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage production method of Perentes in view of Bartoli and Aker having an identified characteristic with the identified characteristic is a target temperature of the melted food or beverage liquid product of Burton-Wilcock for the purpose of providing a signal to the pump to actuate in order to dispense a beverage only when the temperature of the water within the reservoir is within a vend differential of the target water temperature (0111, 0130).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Fidler (US 2013/0098249).
With respect to the limitations of claims 20 and 22, Perentes in view of Bartoli and Aker discloses the claimed invention except for the identified characteristic is a target potency of a melted food or beverage liquid product; the amount of heat, the amount of liquid, and the proportion are controlled to minimize a time for producing the melted food or beverage liquid product.  However, Fidler discloses the identified characteristic is a target potency of a melted food or beverage liquid product (0025, optimal target brew strength); the amount of heat, the amount of liquid, and the proportion are controlled to minimize a time for producing the melted food or beverage liquid product (0025, optimal brew temperature) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage production method of Perentes in view of Bartoli and Aker having an identified characteristic with the identified characteristic is a target potency of a melted food or beverage liquid product; the amount of heat, the amount of liquid, and the proportion are controlled to minimize a time for producing the melted food or beverage liquid product of Fidler for the purpose of allowing a user to find the optimal target brew strength or optimal brew temperature for a given coffee that is determined by the taste preferences of the user (0025).

Claims 21, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Keumpel (US 2015/0201796).
With respect to the limitations of claims 21, 24, 25 and 26, Perentes in view of Bartoli and Aker discloses the claimed invention except for supplying the amount of liquid to the interior of the receptacle includes measuring a volume of the amount of the liquid supplied to the interior of the receptacle; the supplying the amount of liquid to the interior of the receptacle comprises controlling a rate of flow of the amount of liquid into the interior of the receptacle, the rate of flow being based on the identified characteristic; controlling the rate of flow comprises adjusting a stroke of one or more pumps of the dispenser.
However, Keumpel discloses supplying the amount of liquid to the interior of the receptacle includes measuring a volume of the amount of the liquid supplied to the interior of the receptacle (0058, 0060, measure the volume of water displaced into the brew chamber140); the supplying the amount of liquid to the interior of the receptacle comprises controlling a rate of flow of the amount of liquid into the interior of the receptacle (0058, water ingress pulse parameter), the rate of flow being based on the identified characteristic (0057); controlling the rate of flow comprises adjusting a stroke of one or more pumps (Fig 3, pump 150, 0022) of the dispenser is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage production method of Perentes in view of Bartoli and Aker supplying liquid to the interior of the receptacle with the supplying the amount of liquid to the interior of the receptacle includes measuring a volume of the amount of the liquid supplied to the interior of the receptacle; the supplying the amount of liquid to the interior of the receptacle comprises controlling a rate of flow of the amount of liquid into the interior of the receptacle, the rate of flow being based on the identified characteristic; controlling the rate of flow comprises adjusting a stroke of one or more pumps of the dispenser of Keumpel for the purpose of controlling a pre-wetting and/or water ingress pulse parameters for dispensing water in to the brew chamber (0058).

Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740) as applied to claim 2, further in view of Usherovich (US 5,724,883).
With respect to the limitations of claim 23, Perentes in view of Bartoli and Aker discloses the claimed invention except for further comprising contacting at least a portion of a wall defining the chamber of the dispenser with an amount of cooling fluid after dispensing the melted food or beverage liquid product from the receptacle (Col 1, Lines 8-17) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage production method of Perentes in view of Bartoli and Aker supplying liquid to the interior of the receptacle with further comprising contacting at least a portion of a wall defining the chamber of the dispenser with an amount of cooling fluid after dispensing the melted food or beverage liquid product from the receptacle of Usherovich for the purpose of providing a known configuration that cools the brewed beverage (Col 1, Lines 8-17).

Response to Amendments
Claims 12, 13, 19, 20 and 25 have been amended.
Claim 1 is cancelled.
Claims 2-27 are pending.

Response to Arguments
Applicant's arguments filed 4/8/2022 with respect to claims 2-27 have been fully considered but they are not persuasive.
The applicant has argued on pages 7-10 about claims 2, 3, 6, 9-11, 13-18, 23 and 27 that the combination of Perentes in view of Bartoli is improper because Bartoli fails to discloses a “solid frozen liquid content” because the frozen ingredients of Bartoil refers to freeze dried ingredients.  Additionally, there is insufficient reasoning for combining the references to establish a prima facie case of obviousness because rationale is lacking, the examiner respectfully disagrees.  
Claim 2, 3, 6, 9-11, 13-18, 23 and 27 were rejected under 35 U.S.C. 103 over Perentes (US 2011/0293805) in view of Bartoli (WO 2013/124811) and Aker (US 20100266740).  Perentes as set forth above discloses all the limitations of claims 2, 3, 6, 9-11, 13-18, 23 and 27 except for the receptacle containing frozen liquid contents; and a first flow path that bypasses the liquid heater.  Bartoli was added to show that the cartridge of Perentes containing frozen liquid contents was known in the art.  Bartoli states in paragraph 0009 “capsule for beverages, containing an initial product…frozen or dehydrated product suitable for interacting with a fluid”.  Bartoli also states that these capsules containing frozen products are known (0009).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the receptacle containing contents of Perentes with the receptacle contains frozen liquid of Bartoli for the purpose of providing a known conventional ingredient within the receptacle for interacting with a fluid from a dispensing machine for preparing a beverage or food product (0009).
With respect to the applicant’s argument that the combination lacks prima facie case of obviousness because rationale is lacking, KSR provides 7 rationales to support the conclusion of obviousness, where rationales (B) simple substitution of one known element for another to obtain predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results are appropriate for the combination of Perentes in view of Bartoli.
The examiner asserts that simple substitution of one known element for another to obtain predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the known beverage capsule containing a frozen ingredient of Bartoli to the method of producing a melted food or beverage liquid product from a receptacle of Perentes would have yielded predictable results and resulted in an improved system, whereby capsules with frozen ingredients can be processed into a desired drink production, thereby improving the overall versatility of the beverage production method.


Additionally, the examiner further asserts that applying a known technique to a known product ready for improvement would yield predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the known beverage capsule containing a frozen ingredient of Bartoli to the method of producing a melted food or beverage liquid product from a receptacle of Perentes would have yielded predictable results and resulted in an improved system, whereby capsules with frozen ingredients can be processed into a desired drink production, thereby improving the overall versatility of the beverage production method.
The applicant has argued on pages 10-12 that claims 4, 8, 5, 7, 12, 19-26 are dependent on claims 2, 3, 6, 9-11, 13-18, 23 and 27 and are allowable, the examiner respectfully disagrees as set forth in the Final Rejection and Response to Arguments as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761        
6/6/2022